Citation Nr: 0414356	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  00-18 888A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability and right toe fungus.

2.  Entitlement to service connection for bilateral arthritis 
of the knees.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for floaters of the 
eyes.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant is a veteran who had active duty service from 
June 1958 to May 1961 and subsequent service with the 
National Guard.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2000, a statement of the 
case was issued in August 2000, and a substantive appeal was 
received in September 2000.  In August 2003, the veteran 
testified at a Board hearing at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran testified during his August 2003 hearing that his 
claimed disabilities began from 1980 and onwards, after he 
joined the National Guard.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "Active 
military, naval, or air service" includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, as well as any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  

Although the veteran's period of active duty service from 
June 1958 to May 1961 has been verified, action to ascertain 
all National Guard service subsequent to that time is 
necessary before the Board may proceed with appellate review.  
Additionally, information regarding the nature of the 
veteran's National Guard duties should be ascertained.   

Additionally, given the nature of the veteran's claimed 
service as a trumpet player in military bands, the Board 
believes that VA examinations and etiology opinions are 
called for to comply with 38 C.F.R. § 3.159(c)(4) (2003). 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  The RO should ensure that 
the appellant has been furnished proper 
notice in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The RO should request verification of 
the veteran's service in the National 
Guard for all periods of the veteran's 
active duty for training and inactive 
duty training, including the claimed 
period from 1980 to 1999.  Additionally, 
the RO should request details of the 
veteran's duties during such service to 
specifically include participation in 
military bands. 

3.  The veteran should be scheduled for 
appropriate VA examinations to ascertain 
the nature and etiology of the claimed 
bilateral foot disability and right toe 
fungus, bilateral arthritis of the knees, 
hearing loss, tinnitus, and eye floaters.  
It is imperative that the claims file be 
made available to the examiners for 
review in connection with the 
examinations.  All medically indicated 
special studies and tests should be 
accomplished, and all clinical 
examination and special test results 
should be clearly reported.  The examiner 
appropriate to the particular claimed 
disability should offer an opinion as to 
whether it is at least as likely as not 
that any current disorder is related to 
the veteran's periods of National Guard 
service, to specifically include duties 
as a member of military bands.  A 
detailed rationale for all opinions 
offered should be furnished. 

4.  After completion of the above and any 
additional development the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



